Title: Abigail Adams to Thomas Boylston Adams, 10 March 1796
From: Adams, Abigail
To: Adams, Thomas Boylston


          
            my Dear Thomas.
            Quincy March 10th 1796
          
          I never feel so great a propensity to write as when I have just received a Letter. Yours of Novbr 10th reach’d me on the 28th of Feb’y, and gave me a flow of Spirits which I have not experienced for a long time before. I had been mourning and sighing to hear, from my Dear sons in vain. The Letters by Mr Lamb were lost, together with the vessel captain, and all but one of his Hands and mr Lamb, who like the Messengers of Jobe, were alone left to relate the Dismall Catastrophe; the last Letters received from You prior to this came by Captain Gardner, and brought me the Miniatures and I can say with as much truth as the Lady of old, [“]Here are My Jewells” the likenesses are so strong, the Eceution so admirable, that they are invaluable to me. I have written to you often, but the communication is so obstructed Since the War, between England and Holland, that we do not hear half as often. our Letters too are liable to Capture so that the freedom of communication is much barred.
          Your Letter of December the 1st has followd so soon after that of Nov’br that I had but just taken My pen to acknowledge the former, when the latter arrived.
          You know how good and how Sweet it is to receive good tidings from a far Country, but you do not know the lively sensations, or the glow of pleasure which a Parent feels at hearing from a Dear and long absent child.
          My last Letters to you, and to Your Brother were written the beginning of winter, and at a time when our publick affairs wore an unpleasent aspect. the ferment occasiond by the Ratification of the Treaty with great Britain, was at its height. The Jacobins, aided by foreign influence, and foreign Gold made a bold push, first attacked mr Jay, and then the President in a voilent, base low and virulent manner in Anonymous publications; but Atlas stood unmoved, not a

shaft but fell blunted to the ground. The people of our Country have a Characteristic trait. tho sometimes mislead and Deceived, they wish to know what is just and Right, and to conduct accordingly. in the 30 years of my Life, in which I have attentively observed them, I have always found them return to the Right path, as soon as they have had time to weigh consider and reflect.
          The Legislatures of all the States from New Hampshire to Maryland, in their Severel Sessions have most of them declared their full & undiminished confidence in the President, and in the constituded Authoritys of our Goverment Seven stats explicitly avow it, three are silent, as supposing they ought not to meddle. The defection of Randolph not a little contributed to open the Eyes of the people. his vindacation, proved his crimination, and as Peter Porcupine expresses it,
          
            “And Midas now neglected Stands
            With Asses Ears, and Dirty Hands.[”]
          
          I send you Peter, the Vindication being a Coppy Right is out of Print, and one which I had I sent to your Brother. I send you an address of Mr Harper to his Constitunts I wish’d to have procured the best written performance upon the subject of the Treaty, which is Camillus, only a part of which is publishd yet in Boston.
          our Country flourishes beyond any former period Cannals Bridges Roads, and Buildings are daily increasing and improveing. there is one evil which calls loudly for a remedy I Mean the Multiplicity of Banks, which opperate very injuriously by raising the price of the necessaries of Life, which affects the most defencless part of the community, the Clergy, the widow and the orphan the Day Labourer does not feel it so much as he rises in proportion in his Labour, but whatever oppresses any part of the community is an evil.
          I had Letters from your sister last week. she was well and her Family. Charles went on to Philadelphia to carry the Algerine Treaty, and the Sword which the Dey sent as a present to the President. Col John Smith brought it from Lisbon having put in there by stress of weather, on his Passage to America—
          From Your Father I hear every week he was impatient to hear from Europe by his last Letters 24 Febry the Spanish Treaty was arrived, but the British tho exchanged in October, was not officially Receivd. we have received it in the English papers. Congress have been more than three Months in Sessions but no undue warmth, or very interesting Debates had occurd
          
          There is an Event in contemplation which will put this people to a trial. I am not at liberty to say what it is, as yet. I dare say you will conjecture, and in less than Six Months you will know.
          our Family, and those with which we are connected are well. Your aged Grandmother desires to be rememberd to you. for her Years, she is as well this Winter as for several past Louiss thanks You for your mention of her, and request me to present her Love to you, as do both her sisters who are here on a visit.—
          Polly H. says pray let mr T B A know that I remember his last words. She thinks Tilly ought to write to her if he means to return in due time. She has had some offers, which have been good, but she has rejected them, and I know on his account. Your Friend Quincy has made a Tour to Philadelphia this winter. he was highly delighted with the Ladies, particularly Miss Wescot. I told him she was a favorite of Yours. Mr sam’ll Breck married one of the Miss Ross’s Mr Law the East Indian Nabob, is going to marry Miss Betsy Custos, 45 to 18. I believe You know Law. he made large purchases in the city of washington Plutus may Join Hands, but the Loves and the Graces preside over Hearts. I have not yet attaind to the Years of Avarice, nor would I wish my Children to sacrifice to it.
          a vessel belonging to mr Parsons is to take this Letter. she is going to Amsterdam. let me hear from You by her return. I am my Dear son with every Sentiment / of Love Your affectionate / Mother
          
            Abigail Adams
            March 12
          
          
            by Letters from your Father of March 1 the British Treaty was that Day laid before Congress.
          
        